NON-FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-10 and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 4 and 15 recites a limitation "the second hydrate controller device further: determines a distance between the first hydrate controller device and the second hydrate controller device based on the power level difference; obtains a distance difference from comparing the distance to a predetermined diameter of the tube; and determines the hydrate formation probability inside of the tube based on the power level difference and a result of the distance difference." The originally filed specification fails to provide how the distance is 
Claims 5-10 and 16-17 are rejected as they depend from claims 4 and 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 11-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alcuri et al. (US 2015/0367387 Al, cited by the applicants, “Alcuri”).
Regarding Claim 1, Alcuri teaches a method for monitoring hydrate formation in an interior of a tube [0004]-[0006], the method comprising: deploying a first hydrate controller device (fig.1; element 14a) at a first location on an exterior surface of the tube (shown in fig.1, [0036]); deploying a second hydrate controller device (fig.1; element 20) at a second location on the exterior surface of the tube (shown in fig.1, [0039]); transmitting, by the first hydrate controller device, first acoustic signals towards the interior of the tube [0036], receiving, by the second hydrate controller device, the first acoustic signals [0039]; measuring, by the second hydrate controller device, a reception power level of the first acoustic signals [0042].
Alcuri does not explicitly teach regarding “the first acoustic signals comprising a first frequency value and a first amplitude value associated to a transmission power level; obtaining, by the second hydrate controller device, a power level difference from comparing the transmission power level to the reception power level; and determining, by the second hydrate controller device, a hydrate formation probability in the interior of the tube based on the power level difference. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Alcuri art to arrive at the instant invention because Alcuri teaches in ([0041];[0036-0037]) that the ultrasound generator 10 generates both wideband pulse signals and variable frequency monochromatic signals. In order to detect any obstructions in the pipes it is desirable to use wideband pulse signals, which inherently has a frequency and an amplitude value associated to a transmission power level. Para.[0052]-[0054] discloses that the processing unit 22 associated with the receiving transducer a different form according to whether the pipe 100 is simply filled with liquid, or that it has an obstructing element at the location where the emitting 14, 14a and receiving 20 transducers are arranged. As soon as an obstruction is encountered, a second spectral signature (for example according to FIG. 7), that differs from the first is recorded by the processing unit 22, and is detected as an anomaly. Thus, by analyzing the power levels of different spectra, the second hydrate controller device 20/22 can identify a hydrate formation probability in the interior of the tube based on the power level difference of received signals. Para.[0004] teaches that the obstruction can be hydrates. Therefore, the limitations are implicitly taught by Alcuri.

Regarding Claim 2, the method of claim 1 is taught by Alcuri.
Alcuri further teaches that the method further comprising: identifying, by the second hydrate controller device, whether the hydrate formation probability is above a predetermined threshold [0067].  Furthermore, thresholding is well-known in the art. 

Regarding Claim 3, the method of claim 1 is taught by Alcuri.
Alcuri further teaches that the method further comprising: 23PATENT APPLICATIONATTORNEY DOCKET NO. 18733-063001generating, by the first hydrate controller device, second acoustic signals towards the interior of the tube, the second acoustic signals comprising a second frequency value and a second amplitude value; and resonating the interior of the tube using the second acoustic signals (multi-frequency response is disclosed in [0042]).  

Claim 11, the method of claim 1 is taught by Alcuri.
Alcuri further teaches that the tube is a section of a pipeline or a section of a wellbore tubular ([0035] discloses a pipe 100).  

Regarding Claim 12, Alcuri teaches a system for monitoring hydrate formation in an interior of a tube ([0004]-[0006]; Fig.1-7), comprising:25PATENT APPLICATIONATTORNEY DOCKET NO. 18733-063001 a first hydrate controller device (fig.1; element 14a) deployed at a first location on an exterior surface of the tube (shown in fig.1, [0036]); and a second hydrate controller device (fig.1; element 20) deployed at a second location on the exterior surface of the tube (shown in fig.1, [0039]); wherein the first hydrate controller device: transmits first acoustic signals towards the interior of the tube [0036], wherein the second hydrate controller device: receives the first acoustic signals [0039], measures a reception power level of the first acoustic signals [0042].
Alcuri does not explicitly teach regarding “the first acoustic signals comprising a first frequency value and a first amplitude value associated to a transmission power level, obtains a power level difference from comparing the transmission power level to the reception power level, and determines a hydrate formation probability in the interior of the tube based on the power level difference.”  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Alcuri art to arrive at the instant invention because Alcuri teaches in ([0041];[0036-0037]) that the ultrasound generator 10 generates both wideband pulse signals and variable frequency monochromatic signals. In order to detect any obstructions in the pipes it is desirable to use wideband pulse signals, which inherently has a frequency and an amplitude value associated to a transmission power level. a different form according to whether the pipe 100 is simply filled with liquid, or that it has an obstructing element at the location where the emitting 14, 14a and receiving 20 transducers are arranged. As soon as an obstruction is encountered, a second spectral signature (for example according to FIG. 7), that differs from the first is recorded by the processing unit 22, and is detected as an anomaly. Thus, by analyzing the power levels of different spectra, the second hydrate controller device 20/22 can identify a hydrate formation probability in the interior of the tube based on the power level difference of received signals. Para.[0004] teaches that the obstruction can be hydrates. Therefore, the limitations are implicitly taught by Alcuri.

Regarding Claim 13, the system of claim 12 is taught by Alcuri.
Alcuri further teaches that the second hydrate controller device further identifies whether the hydrate formation probability is above a predetermined threshold [0067].  Furthermore, thresholding is well-known in the art. 

Regarding Claim 14, the system of claim 12 is taught by Alcuri.
Alcuri further teaches that the first hydrate controller device further generates second acoustic signals towards the interior of the tube, the second acoustic signals comprising a second frequency value and a second amplitude value; and the second acoustic signals resonate the interior of the tube (multi-frequency response is disclosed in [0042]).  

Claim 18, the system of claim 12 is taught by Alcuri.
Alcuri further teaches that the tube is a section of a pipeline or a section of a wellbore tubular ([0035] discloses a pipe 100).  

Regarding Claim 19, Alcuri teaches a hydrate controller device (fig.1; element 20, 21, 22) deployed at a first location on an exterior surface of a tube (shown in fig.1) for monitoring hydrate formation in an interior of the tube ([0004]-[0006]; Fig.1), the hydrate controller device (fig.1; element 20) comprising: sensing systems that receive acoustic signals (via element 20, [0039]) from a second hydrate controller device (fig.1; element 14a) deployed at a second location on the exterior surface of the tube (shown in fig.1); wherein the second hydrate controller device transmits the acoustic signals towards the interior of the tube [0036], processing systems (fig.1; element 22) that measure a reception power level of the acoustic signals ([0039]; [0042]).
As to the limitations “the acoustic signals comprise a first frequency value and a first amplitude value associated to a transmission power level; obtain a power level difference from comparing the transmission power level to the reception power level, and determine a hydrate formation probability in the interior of the tube based on the power level difference.”   it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Alcuri art to arrive at the instant invention because Alcuri teaches in ([0041];[0036-0037]) that the ultrasound generator 10 generates both wideband pulse signals and variable frequency monochromatic signals. In order to detect any obstructions in the pipes it is desirable to use wideband pulse signals, which inherently has a frequency and an amplitude value associated to a transmission power level. Para.[0052]-[0054] discloses that the a different form according to whether the pipe 100 is simply filled with liquid, or that it has an obstructing element at the location where the emitting 14, 14a and receiving 20 transducers are arranged. As soon as an obstruction is encountered, a second spectral signature (for example according to FIG. 7), that differs from the first is recorded by the processing unit 22, and is detected as an anomaly. Thus, by analyzing the power levels of different spectra, the second hydrate controller device 20/22 can identify a hydrate formation probability in the interior of the tube based on the power level difference of received signals. Para.[0004] teaches that the obstruction can be hydrates. Therefore, the limitations are implicitly taught by Alcuri.

Regarding Claim 20, the hydrate controller device of claim 19 is taught by Alcuri.
Alcuri further teaches that the tube is a section of a pipeline or a section of a wellbore tubular ([0035] discloses a pipe 100).

Allowable Subject Matter
Claims 4-10 and 15-17 would be allowable if – 
(i) amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action; and 
(ii) rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The following prior arts made of record and not relied upon, are considered pertinent to applicant's disclosure: 
Azzouni (US 11,028,561 B2) teaches a system comprising: wells, each well being between a surface and an underground formation capable of storing water received from the surface; pumps, at least one pump being associated with each well to force water from the surface, through the well, into the underground formation; sensors, at least one sensor being associated with each well, the sensors being configured to communicate sensor data wirelessly; and a computing system configured to receive sensor data from each of the sensors and to control operations of one or more of the pumps based on the sensor data, where at least some of the sensors are located near at least one of a well pump and a well valve on the ground surface, and configured to detect a temperature at a location of a well, the sensor data representing the temperature, where the computing system is configured to receive meteorological data, and to control operations of one or more of the pumps based on the meteorological data, and where the computing system is further configured to execute a code to estimate a level of fill of the underground formation, and to control one or more of the pumps to force water into parts of the underground formation that are at or below a predefined level of fill (Claim 1).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861